Citation Nr: 0415954	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  01-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to April 29, 1996, for 
the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities, based 
on clear and unmistakable error in June 1997 and November 
1997 rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that determined that there was no 
error in the June 1997 rating decision that granted 
entitlement to a total disability rating based on individual 
unemployability, effective June 28, 1996.  The veteran 
appealed this determination.  

In a June 2003 rating decision, the RO found there was clear 
and unmistakable error in a November 1997 rating decision 
because it failed to re-evaluate the appropriate effective 
date for the grant of a total disability rating based on 
individual unemployability after increased ratings had been 
assigned.  The RO concluded that the appropriate effective 
date for the grant of a total disability rating based on 
individual unemployability was April 29, 1996.  The veteran 
continued his appeal.  


FINDINGS OF FACT

1.  The veteran's initial claim for a total disability rating 
based on individual unemployability was granted by the RO in 
a June 1997 rating decision, effective June 28, 1996.  The 
veteran filed a timely notice of disagreement with the 
effective date assigned, but subsequently withdrew his appeal 
on the issue, and the decision became final.  

2.  The June 1997 rating decision was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

3.  In a November 1997 rating decision, the RO granted 
separate service connection for gross scarring of the right 
knee and assigned a 10 percent rating, effective July 1, 
1989; granted a 30 percent rating for residuals of a septic 
total right knee replacement, effective July 1, 1989; and 
granted entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35, but continued June 28, 1996 as 
the effective date of the award of a total rating for 
compensation purposes based on individual unemployability.  
The veteran did not appeal this determination.  

4.  The November 1997 rating decision, as corrected by a June 
25, 2003 rating decision, was reasonably supported by 
evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  


CONCLUSIONS OF LAW

1.  The June 17, 1997 rating decision that granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective June 28, 1996, did 
not contain clear and unmistakable error, and is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105, 
20.200, 20.302, 20.1103 (2003).  

2.  The November 10, 1997 rating decision (as corrected by a 
June 25, 2003 rating decision) that did not provide an 
effective date prior to April 29, 1996, for the grant of a 
total disability rating based on individual employability, 
did not contain clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105 (2003).  

3.  The criteria for an effective date prior to April 29, 
1996 for the award of a total rating for compensation 
purposes based on individual unemployability, due to clear 
and unmistakable error in June 1997 and November 1997 rating 
decisions have not been met.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Clear and Unmistakable Error

The veteran essentially asserts there was clear and 
unmistakable error (CUE) in a June 1997 rating decision that 
assigned June 28, 1996 as the effective date for an award of 
a total rating for compensation purposes based on individual 
unemployability.  The veteran also asserts that there was 
clear and unmistakable error in a November 10, 1997 rating 
decision that granted service connection for gross scarring 
of the right knee and assigned a 10 percent rating effective 
July 1, 1989, granted a 30 percent rating for residuals of a 
septic total right knee replacement, effective July 1, 1989, 
but (as corrected by a June 25, 2003 rating decision) failed 
to assign an effective date prior to April 29, 1996 for the 
grant of a total disability rating based on individual 
unemployability.  He did not appeal either the June 1997 nor 
the November 1997 rating decision, and they are thus 
considered final (as corrected), although they may be 
reversed if found to be based upon CUE.  

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).  (As noted above, in a 
June 2003 rating decision, the RO found error in the November 
1997 rating decision and assigned April 29, 1996 as the 
effective date for the grant of a total disability rating 
based on individual unemployability.  The veteran has 
continued to assert that an error remains with regard to the 
effective date assigned).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error... 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the November 
1997 rating decision provided that total disability ratings 
for compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
in the judgment of the rating agency, it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular, renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1997).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(1997).  

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified. Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341 (1997).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (1997).  

In this case, the veteran argues that the November 10, 1997 
rating decision (as corrected by the June 2003 rating 
decision), was clearly and unmistakably erroneous because the 
RO failed to assign an effective date prior to April 29, 
1996, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Specifically, he asserts that he was 
unemployable as of the time he underwent his right total knee 
replacement in 1989, and in fact, he had filed a claim for a 
total disability rating based on individual unemployability 
at that time.  The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of the November 1997 rating decision 
(as corrected by the June 2003 rating decision).  In summary, 
the relevant laws and regulations provided that a total 
disability rating could be granted if, in the judgment of the 
rating agency, the claimant was found to be unable to follow 
a substantially gainful occupation as a result of a single 
service-connected disability that was rated 60 percent or 
more; or that the ratings of disabilities of one or both 
lower extremities combined to equal 60 percent or more.  The 
RO determined that, although the combined rating for the 
veteran's service-connected disabilities of the lower 
extremities was 60 percent as of July 1, 1989, he was not 
unable to follow a substantially gainful occupation solely as 
a result of his service-connected disabilities.  It was not 
until he established service connection for major depression, 
effective from April 29, 1996, that the rating agency found 
that his service-connected disabilities, standing alone, 
rendered him unable to follow a substantially gainful 
occupation.  This conclusion does not amount to legal error.  
Although the veteran may disagree with how the evidence was 
evaluated and weighed by the RO, the Board notes that such 
disagreement alone is insufficient to constitute CUE.  See 
Russell, Fugo, supra.  

Additionally, to the extent that the veteran argues that VA 
should have requested an opinion regarding his employability, 
the Board notes that VA's failure to comply with the duty to 
assist cannot constitute clear and unmistakable error.  The 
Court has held that, when a CUE claim is based upon an 
asserted failure to provide an examination, "[t]here is no 
way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet. App. 
at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  
Therefore, the fact that the RO failed to provide the veteran 
with an examination or obtain an opinion cannot form the 
basis for a finding of CUE.  See also, Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 
926 (2003), 123 S.Ct. 2574 (2003) (overruling Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), in so far as it held that the 
existence of "grave procedural error" renders a VA decision 
non-final, and holding that a failure of VA to assist a 
veteran to the extent required by applicable law and 
regulations cannot constitute CUE under 38 U.S.C. § 5109A).  

At his videoconference hearing before the undersigned 
Veterans Law Judge in September 2003, the veteran testified 
that he initially filed a claim for a total disability rating 
based on individual unemployability in December 1988 and he 
never received a decision.  A review of the file reveals that 
the veteran did submit an application for a total disability 
rating based on individual unemployability that was received 
by the RO on December 9, 1988.  The RO did not adjudicate the 
claim at that time, and it may be considered to have been 
pending at the time of the June 1997 rating decision.  The 
June 1997 rating decision granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective June 28, 1996.  As such, the December 
1989 claim is considered adjudicated and the claim is no 
longer pending.  Furthermore, although the veteran initially 
filed a timely notice of disagreement in July 1997 with the 
effective date assigned, he subsequently withdrew that notice 
of disagreement in a statement signed in October 1997.  See 
38 C.F.R. § 20.204.  As a result, the June 1997 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.1103.  Since that rating decision is considered 
final, the only way the veteran may now be assigned an 
earlier effective date is by a finding that there was CUE in 
that rating decision.  

With regard to the argument that there was clear and 
unmistakable error in the June 1997 rating decision, the 
Board points out that, at the time of this rating decision, 
the veteran had not been granted service connection for 
scarring of the right knee, nor the 30 percent rating for his 
septic total right knee replacement.  (This was done in the 
November 1997 rating decision).  His combined disability 
rating had been 50 percent as of April 29, 1996, and was 
increased to 80 percent from June 28, 1996, the date he 
established service connection for a low back disability.  

At the time of that award, in addition to the laws and 
regulations pertaining to an award of total disability rating 
based on individual unemployability discussed above, the laws 
and regulations provided that the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1997) (emphasis added).  

In considering his claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities in June 1997, the RO 
determined that the veteran first met the schedular criteria 
for individual unemployability as of June 28, 1996.  Hence, 
the RO concluded that the date entitlement to the benefit 
arose (June 28, 1996), was later than the date that the 
veteran had filed his claim (December 9, 1989).  Accordingly, 
June 28, 1996 was the effective date that was assigned.  This 
conclusion does not amount to legal error because it was 
reasonably supported by the evidence of record, was based on 
the correct facts as they were known at the time, and 
correctly applied the relevant laws and regulations that 
existed at the time the decision was made.  Again, any 
disagreement with how the facts were weighed or argument that 
the duty to assist had not been met are insufficient upon 
which to find CUE.  

In conclusion, the Board finds that the November 10, 1997 
rating decision, as corrected by the June 2003 rating 
decision, was reasonably supported by the evidence of record, 
considered the correct facts as they were known at that time, 
and correctly applied prevailing legal authority.  As such, 
it has not been shown to have been undebatably erroneous.  
The RO, in November 1997, had before it the correct facts as 
they were known at the time, and the RO's alleged breach of 
the duty to assist cannot constitute CUE.  Hence, the 
veteran's claim for an effective date earlier than April 29, 
1996 for an award of a total rating for compensation purposes 
based on individual unemployability, based on clear and 
unmistakable error in June 17, 1997 and November 10, 1997 
rating decisions must be denied.  


ORDER

The claim for an effective date earlier than April 29, 1996 
for an award of a total rating for compensation purposes 
based on individual unemployability, based on clear and 
unmistakable error in June 1997 and November 1997 rating 
decisions that, as corrected, failed to assign an effective 
date prior to April 29, 1996, for the grant of a total 
disability rating based on individual unemployability, is 
denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



